Citation Nr: 0110114	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
laminectomy and diskectomy of the L5-S1, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
April 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim of entitlement 
to an evaluation in excess of 10 percent for residuals of 
laminectomy and diskectomy of the L5-S1.  The Board upheld 
the RO's decision in December 1999.  Thereafter, a timely 
appeal of that Board decision was filed with the United 
States Court of Appeals for Veterans Claims (the Court).

In July 2000, the appellant and the appellee, the Secretary 
of Veterans Affairs, filed with the Court a "Joint Motion 
for an Order Vacating and Remanding and for a Suspension of 
Further Proceedings."  In that motion, the parties asked 
that the decision of the Board be vacated, and that the 
matter be remanded to the Board for additional development 
and readjudication.  

By Order issued in the appellant's case before the Court in 
July 2000, under the authority of 38 U.S.C.A. § 7252(a) (West 
1991), the Court granted the Joint Motion and vacated and 
remanded the Board's decision.  A copy of the Joint Motion 
and the Court's Order granting that motion is included in the 
claims folder.

The Board notes that the appellant was represented before the 
Board and the Court by the Disabled American Veterans.  That 
service organization submitted additional argument to the 
Board in February 2001.  


REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  First, it was noted 
that the VA examination of the appellant's back in February 
1998 was insufficient for rating purposes.  In particular, it 
was noted that in determining whether low back limitation of 
motion more closely approximates the "mild" or "moderate" 
level under Diagnostic Code 5292, it is necessary to 
ascertain whether and, if so, at what point, pain impairs 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Second, the Joint Motion noted that the Board had neglected 
to consider whether Diagnostic Code 5295 was for application 
in the evaluation of the veteran's low back disability.  The 
Joint Motion gave as an example that the February 1998 VA 
examination was deficient in not providing sufficient 
information to determine whether there is muscle spasm or 
abnormal mobility on forced low back motion, loss of lateral 
motion, or if a positive sign would be elicited on 
Goldthwaite's testing.  

The Joint Motion concluded that the VA should base its 
decision on examinations by specialists in orthopedics and 
neurology which will be adequate to ascertain whether the 
appellant is entitled to a rating in excess of 10 percent 
under the applicable regulations and Diagnostic Codes.  

Therefore, in accordance with the Order of the Court in the 
appellant's case, and other due process considerations, the 
Board is deferring adjudication of the appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should request complete copies of the 
veteran's medical records from March 1997 
(the date of the most recent such medical 
evidence of record) to the present, to 
include VA medical records.  The RO 
should also afford the veteran the 
opportunity to submit additional evidence 
in support of his claim.

2.  The RO should arrange for the 
orthopedic and neurological examinations 
of the veteran's back conducted by 
appropriate specialists to determine the 
exact nature and extent of severity of 
his service-connected low back disorder, 
including the presence of any neurologic 
disability.  All indicated tests and 
studies should be performed, including 
range of motion studies.  The claims file 
should be made available to the 
examiners.  The examiners should 
specifically comment on the functional 
limitations, if any, due to pain.  The 
examiners should also specifically 
comment on whether there is muscle spasm 
or abnormal mobility on forced low back 
motion, loss of lateral motion, or if a 
positive sign would be elicited on 
Goldthwaite's testing.  The examiners 
should provide explicit responses, which 
should include the rationale for any 
opinions expressed, to the following 
questions: 

(a)  Which areas of the back (e.g. 
lumbar spine and/or thoracic spine) 
are involved in the veteran's back 
disability?  

(b)  Does the disability involve 
only the muscle structure, or does 
it also involve the joints and 
nerves?

(c)  Does the disorder cause pain, 
weakened movement, excess 
fatigability, and/or incoordination, 
and if so, what is the effect of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner must so 
indicate. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, including any additional medical 
examinations or opinions, the RO should 
conduct a review of all of the evidence 
of record and should re-adjudicate the 
issue currently on appeal in accordance 
with the directives set forth in the July 
2000 Joint Motion for Remand referenced 
above.  The readjudication should include 
clarification of the exact nature and 
extent of the veteran's service-connected 
back disability.  All appropriate 
diagnostic codes should be applied.  With 
respect to the evaluation of the 
veteran's low back, the RO should also 
consider the disabling effects of pain, 
see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as 
warranted.  In addition, the criteria set 
forth in Diagnostic Code 5295 should be 
specifically considered, including 
whether an increased evaluation can be 
provided based upon the clinical presence 
of muscle spasm or abnormal mobility on 
forced low back motion, loss of lateral 
motion, or the presence of a positive 
sign on Goldthwaite's testing in the low 
back.  The RO should also consider 
whether his claim meets the criteria for 
submission for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


